Citation Nr: 1131785	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  08-14 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from August 1966 to November 1970.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from August 2006 and May 2007 rating actions of the Department of Veterans Affairs Regional Office (RO) in San Diego, California.  In those decisions, the RO denied a claim for service connection for PTSD.  

In June 2010, the Board remanded this claim for further development.  The Board finds that all development has been completed in compliance with the remand.  


FINDINGS OF FACT

1.  The Veteran served in combat.  

2.  A clear preponderance of the evidence is against a finding that the Veteran has PTSD or any other psychiatric disability that is related to his period of service.  


CONCLUSION OF LAW

A psychiatric disability, including PTSD, was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an April 2006 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim for service connection.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The letter also informed the Veteran of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has been able to participate effectively in the processing of his claims and the duty to notify has been met.  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All adequately identified and available medical records have been secured.  The case was remanded in June 2010 so the Veteran could be afforded a VA examination and this was completed in January 2010.  The January 2010 examiner conducted a review of the service and post service medical history, a mental status interview and discussed the appropriate diagnosis.  While the Board remand requested a battery of testing including psychological testing if necessary, that was not done.  However, the ultimate decision of what testing is necessary is the clinician's.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

In addition to the general requirements for service connection, service connection for PTSD requires:  (1) medical evidence diagnosing this disability in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a link between current symptomatology and the claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2010).  Under § 3.304, part (1) deals with a situation where PTSD is diagnosed during active duty service.  Id.  Part (2) covers a situation where the evidence shows a veteran served in combat.  When the Veteran serves in combat, and the stressor is related to that combat, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  There must be the absence of clear and convincing evidence to the contrary, and the claimed stressor should be consistent with the circumstances, conditions, or hardships of the veteran's service.  Id.  

Additionally, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).  This amendment applies to the Veteran because his application for service connection for PTSD was pending before VA on or after July 12, 2010.  

The final rule amends 38 C.F.R. § 3.304(f) by re-designating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of the above paragraph, "fear of hostile military or terrorist activity" means: that a veteran experienced, witnessed, or was confronted with an event or circumstance.  Id. at 39852.  The event or circumstance must have involved actual or threatened death or serious injury or a threat to the physical integrity of the veteran or others.  Id.  Examples of the event or circumstance include: an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft.  Id.  Also, the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

Parts (4) and (5) address prisoners of war (POWs) and allegations of in-service personal assault.  Id.  

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of the VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2010).  

Where conflicting medical opinions are given, there must be an assessment of the opinions.  When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).  

In adjudicating this case, the Board must discuss competency and credibility.  A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Court has stated before as well that where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R. § 3.159(a)(2) (2010).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995) and Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited within).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

In his initial January 2006 claim, the Veteran stated he was a Cobra helicopter pilot in service.  His other submitted statements assert that while he was in Vietnam, he was shot at while flying combat missions and underwent rocket and mortar attacks on the ground.  For example, in a June 2007 submission describing his job in Vietnam the Veteran stated: "Receiving fire was a daily occurrence."  A PTSD questionnaire, received in August 2006, shows that while in Vietnam he flew helicopters on many attacks and assaults.  He said that while in Vietnam he was "shot down while on a Huey and lost numerous aircrews to enemy fire."  He said he lost at least 10 percent of his flight class.  The Veteran also stated in his claim that he was treated at a Vet Center for PTSD.  

Service personnel records show the Veteran's military operational specialty was helicopter pilot ("attack" or "weapons" pilot).  A June 1969 evaluation, written by a superior officer, states: "He has shown the ability to run combat operations and does well under the hardships of a combat environment."  A June 1968 special order shows the Veteran was to perform "hazardous duty" from June 1968 to June 1969.  On his DD 214, these are the dates that he also served in Vietnam.  His decorations and awards include the Bronze Star and Air Medals.  

In January 2010, the Joint Service Records Research Center confirmed a downed helicopter incident from Veteran's unit in February 1969.  

Service treatment records are negative for treatment for, complaints of, or diagnoses of mental health problems.  The Veteran's service personnel records do show that after his tour in Vietnam he had clashes with supervisors leading to a negative evaluation and a temporary suspension of flight status before he was discharged from service.  

After service, the Veteran first presented to the Vet Center in January 2006.  It was determined he was eligible for counseling.  In November 2006, he came for a PTSD evaluation.  The treatment note, consisting of a paragraph, shows the Veteran "felt anxious and he has been socially isolated for many years."  

Another short January 2007 Vet Center note shows a diagnosis of "DSMIV PTSD" by a counselor.  This note states the Veteran completed an "evaluation" and had the DSM IV criteria for PTSD.  A brief self-report questionnaire is included with the evaluation.  The intake evaluation shows a normal mental status examination except the Veteran said he awoke from sleep frequently.  Under history, the Veteran said he had no problems in homecoming and said his military experience was beneficial.  "It was a great experience," the record reads.  

The January 2007 intake does note the Veteran had anger problems at work and may have had an issue with alcohol.  The record also states he invested well, owned his own home, and had no legal or financial problems.  He never had counseling before.  Emotional lability and social isolation was noted.  The assessment was that he "endorsed the diagnostic criteria for PTSD."  

Other Vet Center records are of group therapy only and are not very specific to the Veteran; they mostly show that he was a quiet observer in the group.  The Veteran stopped attending group therapy in January 2008.  

The Veteran received a VA examination in January 2010.  The claims file and VA records were reviewed.  The Veteran was also interviewed.  The examiner said the Veteran had recently undergone cancer treatment but he was otherwise healthy.  

The examiner explained in the report that even though the Veteran had been seen at the Vet Center for group therapy with a diagnosis for PTSD, he did not identify psychiatric symptoms.  His trouble sleeping was linked to having to go to the bathroom in the night.  He was not bothered by excessive anxiety, nightmares, intrusive thoughts, hypervigilence, or difficulty in crowds.  He was certainly not psychotic.  Although the Veteran identified as a "loner," that characteristic was not itself diagnostic of PTSD.  

The Veteran described his upbringing as happy and well-adjusted.  He graduated from college with a communications degree from a major state university before enlisting in the army in 1966 to avoid the draft.  There was no history of psychiatric problems, substance abuse or abuse of any kind.  

The Veteran was a helicopter pilot and Chief Warrant Officer 2.  He explained that he piloted gun helicopters; not the kind that used to go in and out of war zones but "light ops."  These were used to patrol, identify the enemy and call in for support.  He did escort gunners on a daily basis for about 6 hours a day in the morning or afternoon shift.  He said they were often fired upon with small arms, but sometimes also rocket propelled grenades.  He was in a helicopter that was hit once, but it did not crash.  The examiner asked the Veteran if he had been terrified by this experience and he said: "not really" and "I was just doing my job, that's what they told us to do."  He denied any disciplinary troubles and was honorably discharged in 1970.  

After service, the Veteran chose to live alone.  He did not particularly enjoy the company of women although he was heterosexual.  He described a lengthy career in aviation as a pilot.  He did describe being fired in 1999 when a chief pilot "had it in for a bunch of us."  He had not worked since that time and supported himself on his retirement, savings and Social Security.  He was reluctant to provide details about his life because, he explained: "it will go in the computer."  He had friends, enjoyed reading and traveling, and appeared relatively content with life.  

The examiner noted that the Veteran's psychiatric treatment was limited to group therapy at the Vet Center in 2007.  He never saw a psychiatrist, was not on psychotropic medications, and had no legal problems or past arrests.  He had no history of suicidal behavior, psychosis, or psychiatric hospitalization.  He did hint that he may have had a drinking problem in the past (he admitted to drinking up to a bottle of wine a day) but he said he gave up drinking in recent years.  He was reluctant to discuss this problem.  

A mental status examination was totally normal.  He was not intoxicated and his mood was mildly dysphoric.  He was in no way inappropriate.  

The examiner did believe that there was stress in being shot at while flying helicopters in Vietnam, but the Veteran was not particularly stressed over it.  He did not identify PTSD symptoms.  He did not get nightmares, vigilance, intrusive thoughts, anxious, or exaggerated startle response.  He lived near a military base and was not bothered by helicopters.  He said crowds bothered him sometimes, but it appeared as if that was more his personality style than anything else.  He also admitted to road rage, but had no problem going to the store or the mall.  The examiner said: "I really do not see that the patient identifies symptoms of PTSD or any other psychiatric problem."  

The examiner found no psychiatric diagnosis.  Under Axis IV the examiner wrote: "minimal stress as far as I can tell."  The examiner opined the Veteran did not have PTSD because he did not meet the criteria and he did not have symptoms.  The examiner also noted that any substance abuse has not been a big problem for the Veteran and although his social status and quality of life may have been marginal, that has nothing to do with PTSD.  He did not require medication and had no symptoms interfering with occupational or social functioning.  

The Board finds the Veteran competent to state what his symptoms are, however, the Veteran has not stated any symptoms to the Board.  38 C.F.R. § 3.159(a)(2).  Instead, a review of the claims file shows the Veteran has focused on relating the events that happened in service and not anything about any current mental health problems.  The service personnel records corroborate that he was a helicopter pilot and in combat.  There is a factual conflict between his August 2006 statement that he was "shot down on a Huey" and his statement to the VA examiner that he was shot at but not in a helicopter crash.  However, the overall evidence reflects that the Veteran was in combat and a stressor(s) from service is conceded.  

The Board also finds the other evidence in the file to also be competent and credible as there is no evidence to the contrary.  

The Board assigns great weight to the January 2010 VA examination report and opinion because it is thorough and provides detailed rationale for the reasons why the Veteran does not have PTSD or any other mental health diagnosis.  The examiner interviewed the Veteran, reviewed the entire claims file, and completed a clinical evaluation of the Veteran.  The examiner noted the lack of symptoms essential for a PTSD diagnosis that the Veteran displayed.  The examiner is a trained medical doctor.  The Board finds the report to be factually accurate, 

fully articulate and complete with good reasoning.  Nieves- Rodriguez, 22 Vet. App. at 304.  

The Board assigns less weight to the Vet Center records and in particular the opinion that he meets the diagnostic criteria for PTSD.  The counselor's basis for the diagnosis was a self-reported questionnaire and interview.  Few symptoms were recorded in the interview and notes.  The symptom of sleep disturbance was explained further in the January 2010 VA examination report; the Veteran gets up during the night to go to the bathroom.  He did not report nightmares.  The Veteran described his military experience as beneficial.  The diagnosis of PTSD by the Vet Center simply does not make sense in the context of the other evidence of record which shows the Veteran does not report PTSD symptoms and after service he made a career of his in-service specialty of being a pilot.  

The Board finds that service connection for PTSD is not warranted.  Resolving all doubt in the Veteran's favor, the Board finds the Veteran was in combat and his claimed stressors of being shot at while flying and undergoing rocket attacks while on the ground are consistent with the circumstances of his service.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f)(2) (2010).  However, the Board also finds the Veteran does not have a diagnosis of PTSD.  A diagnosis of PTSD is an essential element for the claim under 38 C.F.R. § 3.304(f).  As a result, the claim for service connection for PTSD is denied.  

The Board has considered the fear-related presumption under 38 C.F.R. § 3.304(f)(3), however, the Board finds it does not apply here because the Veteran does not have a diagnosis of PTSD.  This is not a case where the issue is the confirmation of stressor; the Veteran is lacking symptoms that would support a diagnosis which is an essential element under 38 C.F.R. § 3.304.  

The Board has also considered, under Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claim for service connection for PTSD was not limited to an adjudication of PTSD alone), whether the Veteran has a different psychiatric disability that may be related to service.  The Board relies on the January 2010 VA examiner in concluding that the Veteran does not have any psychiatric disability that may be related to service.  

The Board finds that a clear preponderance of the evidence shows the Veteran does not have PTSD.  The benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  As a result, the claim is denied.  


ORDER

Entitlement to service connection for a psychiatric disability, including PTSD, is denied.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


